DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to paper filed on Dec. 6, 2022, the applicants have amended claims 1 and 15.
Claims 1-20 are pending in the application.
                                          Response to Arguments
Applicant's arguments filed on Dec. 6, 2022 have been fully considered but they are not persuasive regarding written description rejection of claims 1-19 and Improper Markush group rejection of claims 1-19. The applicants have amended claims to overcome prior art and obviousness rejections. Regarding written description rejection, the examiner does not agree with the applicant’s arguments that specification has written description for preparing and using instant metal complexes where variables CY1-CY3 represent every known C1-C30 carbocyclic and C1-C30 heterocyclic ring in the art and M represents every known metal in the art. It was clearly stated in the last office action that there is written description for preparing only instant metal complexes where variables CY1 and CY3 represent imidazole ring, variable CY2 represents phenyl group, M is Pt and variables T1, T2 and T11-T13 represent a bond.
Regarding Improper Markush Group rejection of claims 1-19, the examiner does not agree with the applicant’s arguments that the instant metal complexes do have a common core. As stated clearly in the last office action, the values of variables CY1-CY3, T1, T2, T11-T13 and M are critical for the common core of these metal complexes. Moreover, prior art reference was found against a species as explained in the last office action. Therefore, claims must be amended to read upon the elected species since search won’t be extended to any additional species.
                                                       Conclusion
Rejection of claims 1-19 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
The Improper Markush Group Rejection of claims 1-19 is maintained for the reasons of record.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                              NEW      GROUNDS     OF    REJECTION
Claim Rejections - 35 USC § 112
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10. Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicants have amended independent claims 1 and 15 to put a proviso to exclude prior art metal complexes. This proviso introduces new matter since it was not present in the originally filed specification.
11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625